l
UNITED sTATEs DISTRICT COURT

Aoz4513{Rev_ 05/15/2018)Judgmem inacriminalperrycase (Modiaed) i ii ""'-‘15£;<;¢ 1 orr >
SOUTHERN DISTRICT OF CALIFORNIA l -"_ " !
1

United States of America JUDGMENT IN[A'LCRIM‘INAL CAS'E
V_ (For OEfenses Committed On or After November l, 1987)

lsmael Vazquez_€ampos Case Number: 3:18-rnj-22217-RBB

Roxana Sandoval
Defendant ’s Attorney

REGISTRATION NO. 79983298

THE DEFENDANT:
§ pleaded guilty to eount(s) l Of Complaint

 

|:| Was found guilty to count(s)
after a plea of not guilty_
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of ()ffense Count Numbergs[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

[:l The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Tll\/IE SERVED

Assessment: $10 WAIVED EI Fine: WAlVED

E| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative, charged in case

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

 

 

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

3118-mj-22217-WVG

 

